Filed Pursuant to Rule 424(b)(4) Registration Statement No. 333-206533 PROSPECTUS 400,000 Shares of Common Stock SBT BANCORP, INC. We are offering400,000shares of our common stock, no par value per share. Shares of our common stock are quoted on the OTCQX Marketplace operated by the OTC Markets Group, Inc., or OTCQX, under the symbol “SBTB.”Currently, there is only a limited trading market for our common stock, and it is not certain that an active and liquid trading market will develop or be maintained inthe foreseeable future.On November 5, 2015, thelast reported sale price for our common stock was $20.55 per share.We anticipate raising approximately $8,400,000 ($7,780,000 after fees, commissions, and expenses are deducted), or $9,660,000 ($8,977,000 after fees, commissions, and expenses are deducted) if the option granted by us to the underwriter is exercised in full to cover over-allotments, from the public offering of our common stock. The public offering price of our shares ofcommon stock will be determined by prevailing market conditions at the time of pricing. Investing in our common stock involves substantial risks. You should carefully consider the matters discussed under the section entitled “R isk Factors” beginning on page14 of this prospectus. Per Share Total Public offering price $ $ Underwriting discounts and commissions(1) $ $ Proceeds to us, before expenses $ $ The offering of our common stock will be conducted on a firm commitment basis. See “Underwriting” for additional information regarding our agreement with the underwriters in connection with the offering. We have granted the underwriter an option to purchase up to an additional60,000 shares of our common stock to cover over-allotments, if any, at the public offering price less the underwriting discount within 30 days of this prospectus . Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The shares of our common stock in this offering are not savings accounts, deposits or other obligations of any bank and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. The underwriter expects to deliver the shares of our common stock against payment on or aboutNovember 10, 2015, subject to customary closing conditions. The date of this prospectus is November 5, 2015 TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS ii INDUSTRY AND MARKET DATA ii PROSPECTUS SUMMARY 1 THE OFFERING 9 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 13 RISK FACTORS 14 USE OF PROCEEDS 25 CAPITALIZATION 26 DILUTION 27 DIVIDEND POLICY 28 MARKET FOR OUR COMMON STOCK 29 SELECTED HISTORICAL CONSOLIDATED FINANCIAL AND OTHER DATA 30 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 33 CHANGES IN CERTIFYING ACCOUNTANTS 65 BUSINESS 66 SUPERVISION AND REGULATION 69 MANAGEMENT 77 COMPENSATION AND OTHER MATTERS 83 CERTAIN TRANSACTIONS WITH RELATED PERSONS 89 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS ANDMANAGEMENT 91 DESCRIPTION OF OUR COMMON STOCK 92 DIRECTED SHARE PROGRAM 94 UNDERWRITING 94 LEGAL MATTERS 95 EXPERTS 95 WHERE YOU CAN FIND MORE INFORMATION 95 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 i ABOUT THIS PROSPECTUS In this prospectus, references to “SBT Bancorp,” the “Company,” “we,” “us” or “our” refer to SBT Bancorp, Inc., and its subsidiaries on a consolidated basis, except where the context otherwise requires or as otherwise indicated. All references in this prospectus to “Simsbury Bank” or the “Bank” refer to The Simsbury Bank & Trust Company, Inc., the wholly-owned banking subsidiary of SBT Bancorp, Inc. We also use the term “government agencies” to include government sponsored enterprises in discussions of our investment securities. We also sometimes refer to specific non-farm, non-residential loans as “commercial real estate loans.” Neither we nor the underwriter have authorized anyone to provide you with any additional information or information that is different from that contained in this prospectus or any related free writing prospectus. We and the underwriter take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. This prospectus is an offer to sell only the shares offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus is current only as of its date. Our business, financial condition, results of operations and prospects may have changed since that date. No action is being taken in any jurisdiction outside the United States to permit a public offering of our common stock or possession or distribution of this prospectus in any such jurisdiction. Persons who come into possession of this prospectus in jurisdictions outside the United States are required to inform themselves about and to observe any restrictions as to this offering and the distribution of this prospectus applicable to those jurisdictions. INDUSTRY AND MARKET DATA Market data contained in this prospectus has been obtained from independent industry sources and publications as well as from research reports prepared for other purposes. Industry publications, surveys and forecasts generally state that the information contained therein has been obtained from sources believed to be reliable. We have not independently verified the data obtained from these sources, and we cannot assure you of the accuracy or completeness of the data. Forward-looking information obtained from these sources is subject to the same qualifications and the additional uncertainties regarding the other forward-looking statements contained in this prospectus. ii PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus. This summary may not contain all of the information that you should consider before investing in our securities. You should carefully read this entire prospectus, including the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and the notes related thereto before making an investment decision. Some of the statements in this prospectus constitute forward-looking statements. See “Forward-Looking Statements.” Company Overview General SBT Bancorp, Inc. is the holding company for The Simsbury Bank & Trust Company, Inc. The Company was incorporated in the State of Connecticut on February 17, 2006. The Company became the Bank’s sole shareholder pursuant to a reorganization that occurred on March 7, 2006. The Company’s only business is its investment in the Bank, which is a community-oriented financial institution providing a variety of banking and investment services. The Bank was incorporated on April 28, 1992 and commenced operations as a Connecticut chartered bank on March 31, 1995. The Bank’s deposit accounts are insured under the Federal Deposit Insurance Act, up to the maximum applicable limits thereof. The Bank is not a member of the Federal Reserve System. The Bank offers investment products to customers through SBT Investment Services, Inc., a wholly-owned subsidiary of the Bank, and through its affiliation with the securities broker/dealer LPL Financial Corporation. In May of 2010, the Bank formed NERE Holdings, Inc., a subsidiary to hold real estate primarily acquired through foreclosures. In January of 2011, the Bank formed Simsbury Bank Passive Investment Company, a subsidiary Passive Investment Company (PIC). Under current State of Connecticut statutes, Simsbury Bank Passive Investment Company is not subject to Connecticut corporation business taxes. Locations The Bank’s main office and its corporate offices are located in the town of Simsbury, Connecticut. The Bank has branch offices in the towns of Granby, Avon and Bloomfield, Connecticut and the Bank has received approval to open a fifth full service branch in West Hartford, Connecticut in early 2016. The Bank also maintains mortgage loan production offices in Warwick, Rhode Island, and Mansfield, Massachusetts. Services to the Bank’s customers are also provided through Simsbury Bank Online Internet and Mobile banking platforms. Mobile deposit capture is offered through the Mobile banking platform. The Bank’s customer base consists primarily of individual consumers and small businesses in north central Connecticut. The Bank has in excess of 21,000 deposit accounts. Commercial Banking The Bank’s commercial loan portfolio has grown 73.7% since June 30, 2012, while the Bank’s loan-to-deposit ratio has increased to 90% from 72% during the same period. The Bank offers a full range of commercial banking services and products to small and middle market businesses with borrowing needs of typically up to $4 million in its primary and secondary market areas through a variety of commercial loans and deposit products including commercial and industrial (“C&I”) lending and owner-occupied commercial real estate lending. The Bank’s chief commercial banking officer leads our commercial relationship managers with over 30 years of experience in the Hartford County market, including prior experience at Fleet Bank, Webster Bank and Citizens Bank. The Bank’s C&I relationship management team consists of four officers who each have over 20 years of experience in the banking industry. They each have developed a local identity in the communities we serve through their involvement in a variety of non-profit and civic organizations as well as charitable contributions. We have two commercial relationship managers with over 70 years of combined experience who specialize in construction lending and have recently added a relationship manager with over 30 years of experience with a focus on residential homeowner association lending. The Bank has a dedicated cash management officer who focuses on the growth and development of cash management products and services. With a total of over 22,000 businesses located in Hartford County, management believes that there are opportunities to increase our commercial banking relationships. 1 Mortgage Banking The Bank offers a wide variety of residential mortgage products as well as home equity lines and loans throughout portions of southern New England, which includes Connecticut, Rhode Island and Massachusetts. The Bank offers a full range of one to four family residential loans, including conventional fixed rate mortgages, FHA/VA first mortgages, jumbo first mortgages, adjustable rate mortgages (ARM’s) and construction mortgages. Conventional, jumbo and FHA mortgages are typically underwritten to secondary market standard guidelines and are primarily sold into the secondary market. The Bank seeks to hire established, experienced mortgage loan advisors with a successful track record of originating mortgage loans consistently on a monthly basis. The mortgage banking management team is continually focused on improving efficiencies in the mortgage banking business line. The Bank also operates a wholesale mortgage business through a channel of approximately twenty mortgage brokers. The wholesale business has improved the efficiencies of the mortgage underwriting and processing group through the utilization of excess capacity of the fixed costs associated with this group as mortgage originations tend to fluctuate with seasonality and changes in interest rates. Wholesale loans are originated by the mortgage brokers, underwritten by the Bank and typically sold into the secondary market. During the first six months of 2015, the Bank originated $37.4 million in loans through the wholesale channel. Gains related to the sale of mortgage loans have increased to $502,000 for the first six months of 2015 from $110,000 for the same period in the prior year. In addition, the Bank maintains a portfolio of loans serviced for others. The loans serviced for others portfolio has grown to $202 million or one thousand loans. Retail Banking The overall deposit portfolio has grown approximately 7.3% annually since 2009 while demand deposits have grown approximately 22% annually during the same period. From June 30, 2009 through June 30, 2014, deposits increased 26% at the Avon branch, 42% at the Simsbury branch, 50% at the Granby branch, and 56% at the Bloomfield branch. Noninterest bearing deposits represent 33% of the Bank’s total deposit base, and as a result, the Bank has one of the lowest cost of funds as compared to all retail banks headquartered in the State of Connecticut. The Bank offers FDIC-insured deposits products and services including checking, savings, health savings accounts (HSA), IRA accounts and 401(k) rollover accounts as well as safe deposit box and other customary non-deposit banking services. The Bank also offers investment products to customers through SBT Investment Services, Inc., a wholly-owned subsidiary of the Bank, and through its affiliation with the securities broker/dealer, LPL Financial Corporation. The Bank has five ATMs: two at its main office and one each at the other existing branch offices. The ATMs generate activity fees based upon utilization by other banks’ customers. Market Area The towns of Simsbury, Avon, Bloomfield, Granby, and West Hartford, which comprise the Bank’s primary market area, are located in north central Connecticut, west of the Connecticut River near the northern corner of Hartford. They are located a short distance from downtown Hartford. Hartford County is home to a number of S&P 500 companies, including United Technologies Corp., The Hartford Financial Services Group Inc., Aetna Inc. and Stanley Black & Decker, Inc. Other nearby large employers include Cigna Corporation, The Traveler’s Companies, Inc., ESPN, UConn Health Center and The Jackson Laboratory. All five towns are situated near Interstate Routes 91 and 84. Bradley International Airport is located nearby and provides a convenient alternative to road and rail systems for passengers and cargo. The road network from each of the towns included in the Bank’s secondary market of Barkhamsted, Canton, East Granby and New Hartford leads through its primary market towns. Residents of the secondary marketing communities, therefore, may travel near the Bank's offices and find it convenient to bank there. These towns are some of the most attractive and affluent markets located in Connecticut. Based on the most current information available, the Bank's primary and secondary markets have a median household income of $92,122. This household income level places the Bank’s overall market approximately 33% above the median income of all Connecticut's households. Compared to the nation as a whole, the median income in the Bank’s primary and secondary market is approximately 74% greater than the median income for all U.S. households. By themselves, the towns of Simsbury and Avon have median household incomes of over $115,286, placing them 66% above the median income of all households in Connecticut and 117% above the median income for all U.S. households. Educational attainment in the Bank’s primary and secondary markets is similarly high. Fifty four percent of the residents aged twenty-five and over in the nine towns are college graduates. In Avon, Bloomfield, Granby and Simsbury, the percentage of residents aged twenty-five and over who are college graduates averages 57%. In addition, per U.S. News & World Report rankings, Simsbury High School and Avon High School are among the top high schools in the State of Connecticut (ranked #6 and #22, respectively, out of a total of 193 high schools in Connecticut). 2 Hartford County is the second largest deposit market in the state of Connecticut, which management believes provides opportunities to grow the Bank’s deposit base. The total amount of current deposits in Hartford County is $36.5 billion, which is approximately one-third of total deposits in the State of Connecticut. Deposits in the Hartford County market have increased 33.5% since 2008. From a population perspective, there are roughly 900,000 individuals domiciled in Hartford County, which represents one-fourth of all residents in Connecticut. Additionally, the population has grown over the course of the past five years. Market Share The Bank holds the largest Connecticut headquartered bank market share in the Bank’s primary market of Simsbury, Granby, Avon, and Bloomfield. As of June 30, 2014, the top 3 banks were Bank of America with 27% of the market, the Bank with 17%, and Webster Bank with 14%. As of June 30, 2014, the top three banks in the total nine-town area of the Bank’s primary and secondary markets were Bank of America with 26% of the market and Simsbury Bank and Webster Bank tied with 14% of the market. As of June 30, 2014, Simsbury Bank held the largest deposit account market share in the town of Simsbury. The top three banks in Simsbury, by deposit account market share, were the Bank with 30% market share, followed by Bank of America (27%) and Webster Bank (14%). In Granby, the top three banks by deposit account market share as of June 30, 2014 were Windsor Federal (28%), the Bank (26%) and Bank of America (25%). As of June 30, 2014, the top three banks by deposit account market share in Avon were Bank of America (29%), Farmington Bank (15%) and People’s United Bank (13%). The Bank ranked sixth, with 9% of the deposit account market share. In Bloomfield, the top three banks by deposit account market share as of June 30, 2014 were Bank of America (25%), Webster Bank (22%), and Wells Fargo Bank (20%). The Bank ranked fifth, with 9% of the deposit account market share. Competition The Bank competes for loans, deposits and financial services customers in Hartford County with other commercial banks, savings and loan associations, securities and brokerage companies, credit unions, and other non-bank financial service providers. Many of these competitors are much larger nationwide and regional commercial banks with multi-billion dollars in assets that have grown rapidly, have greater access to capital markets and can offer a broader array of financial services than the Bank. In order to compete with these other financial services providers, the Bank relies principally upon its strong reputation for excellent customer service, personal relationships with customers established by its officers, directors and employees, advertising and public relations, local decision making, strong product features and competitive pricing, and advanced technology. Simsbury is served by seven depository institutions with a total of seven offices. Of these institutions, there are four commercial banks, one savings bank and two credit unions. Avon is served by eight depository institutions with nine offices, six of which are commercial banks and three of which are savings banks. Granby is served by five depository institutions with the same number of offices, two of which are commercial banks and four of which are savings banks. Bloomfield is served by eleven depository institutions with thirteen offices, four of which are commercial banks, three of which are savings banks, and four of which are credit unions. The total nine-town area of the Bank’s primary and secondary markets is served by twenty institutions. The Hartford County market continues to consolidate through transactions occurring amongst local, regional and national banks. Additionally, there have been no de novo openings in the market in the past 10 years. The fracturing as a result of merger activity presents an opportunity for the bank to retain new disenfranchised customers. Employees Martin Geitz is the President and Chief Executive Officer of the Company and has held these positions since 2004. Mr. Geitz has also been a member of the Board of Directors of the Company since 2005. He brings over 30 years of senior management experience in banking, including a lengthy career with Fleet Bank, to the Company. Mr. Geitz is a member of the board of directors of the Federal Home Loan Bank of Boston. He is a Trustee and Treasurer of Simsbury FreeLibrary, Trustee of McLean Affiliates, Inc., past Chairman of the Connecticut Bankers Association andpast President of the Connecticut Community Bankers Association. Six members of the Board of Directors of the Company have been directors continuously since the Bank commenced operations in 1995. The members of the Board of Directors of the Company are predominately local, long-time residents and business people who are active in the local communities that the Bank serves. 3 At June 30, 2015, the Bank employed a total of 88 people, which consisted of 75 full-time employees and 13 part-time employees. During the past eighteen months, management has reduced the total number of employees by 18 people, primarily by reducing back office employees as technology has replaced some of the functions performed by these back office employees. These reductions in back office employees were partially offset by the hiring of commercial banking sales and service personnel as the Bank expanded its commercial banking business. Management continually focuses on leveraging the use of technology to drive down costs, gain efficiencies and improve customer service. Neither the Company’s employees nor the Bank’s employees are represented by any union or other collective bargaining agreement, and the Company and the Bank believe their employee relations are satisfactory. Capital Management During the third quarter of 2011, the Company received $9 million in capital through the Small Business Lending Fund (the “SBLF”) administered by the United States Department of the Treasury (the “Treasury”). The Treasury created the SBLF to encourage banks to increase lending to small businesses by providing capital to eligible banks at an adjustable dividend rate based on the volume of qualified lending. As part of its participation in the SBLF program, the Company issued 9,000 shares of its Series C Senior Non-Cumulative Perpetual Preferred Stock (the “SBLF Preferred Stock”) to the Treasury in consideration for $9 million. The Company used approximately $4.3 million of the proceeds to redeem all of the outstanding shares of preferred stock issued to the Treasury under the Treasury’s Capital Purchase Program (“CPP”), and the remaining $4.7 million was used to support growth in the Bank’s balance sheet. The Company’s initial weighted average dividend rate on the SBLF Preferred Stock was 3%. However, as a result of its increased lending, the Company’s current weighted average dividend rate has been reduced to 1%. In the first quarter of 2016, the dividend rate will increase to 9.0%. On October 15, 2015, the Companyraised approximately $7.2 million through the issuance of $7.5 million in unsecured subordinated debt in a private placement to an institutional investor.The Companyintends touse the subordinated debt proceeds to redeema portion of the 9,000 shares of SBLF Preferred Stock that the Company issued to the Treasury as part of its participation in the SBLF program, to support the growth of the Bank, including the Bank's expansion into the West Hartford, Connecticut market through the opening of a new branch office and the growth of the Bank's loan portfolio, and for other general corporate purposes. The Company also intends to use a portion of the proceeds of this offering to redeem a portion of the 9,000 shares of SBLF Preferred Stock prior to December 31, 2015. Based on its recent historical stock price, the Company has a dividend yield of approximately 2.5%. The Company has paid a dividend in the amount of $0.14 since the fourth quarter of 2012. There have been no dividend cuts and a dividend consolidated average growth rate of 9.2% since 2009. Although the Company intends to pay dividends in future quarters, the Company is under no obligation to pay such dividends and may at any time cease paying dividends. Credit Quality The Bank’s loan portfolio was largely unscathed through the recent credit cycle. The Bank’s average charge-off ratio during the past five years was 13 basis points with the highest charge-off ratio being 31 basis points in 2010. Currently, the Bank has one of the top credit quality ratings in the State of Connecticut, which include some of the lowest charge-off and delinquency metrics, while increasing its loan to deposit ratio to 90% at June 30, 2015from 62% at December 31, 2011. We have a strict internal review process to verify credit quality and risk classifications and have implemented a program engaging an independent third party loan consultant to perform an annual review of certain new and renewed loans. Investment Portfolio The Bank’s Investment Policy permits the Bank to invest in mortgage-backed securities. It is the policy of the Bank to invest in mortgage-backed securities that have no more risk than the underlying mortgages. While the Investment Policy also permits the Bank to invest in preferred stock issued by the Federal National Mortgage Association (FNMA) and Federal Home Loan Mortgage Corporation (FHLMC), the Bank has not made any such investments since 2001 and no investments of this type are anticipated. Our Corporate Information Our principal executive offices are located at 86 HopmeadowStreet, P.O. Box 248, Simsbury, Connecticut 06070, and our telephone number at this address is (860) 408-5493.Our website address is www.simsburybank.com. The information contained on, or otherwise accessible through, our website is nota part of, and is not incorporated by reference into, this prospectus. 4 Recent Developments OnOctober 16, 2015, the Company announced net income of $353,000 or $0.37 basic and diluted earnings per share for the quarter ended September 30, 2015, compared to a net income of $258,000 or $0.26 basic and diluted earnings per share, an increase of $0.11 diluted earnings per share compared to the prior year quarter. The increase in net income is mainly due to a $168,000 increase in mortgage banking activities, and a $121,000 increase in net interest and dividend income. Key highlights for September 30, 2015 compared to September 30, 2014 included: ● Net loans grew $24.6 million or 8.8%. ● Commercial loan balances increased 21.3%. ● Total revenues for the quarter increased 10.4%. ● Residential mortgage banking activities income for the quarter increased 66%. ● Net interest margin of 2.97% for the quarter was 9 basis points higher compared to the prior year’s quarter. ● Total deposits decreased $1.3 million or 0.35%, driven by reductions in CDs ($5.1mm) and Money Market Accounts ($14.9mm), partially offset by increases in Checking Accounts ($15.4mm) and Savings Accounts ($3.3mm). ● Tangible book value per common share was $23.58 at September 30, 2015 compared to $21.98 per common share at September 30, 2014. ● The allowance for loan losses at September 30, 2015 was 0.94% of total loans. ● Return on average assets for the nine months ended September 30, 2015 was 0.34% compared to 0.15% for the nine months ended September 30, 2014. ● Return on equity for the nine months ended September 30, 2015 was 4.72% compared to 1.59% for the nine months ended September 30, 2014. On September 30, 2015, loans outstanding were $307 million, an increase of $24.7 million, or 8.8% over a year ago. Commercial loans grew by $18.0 million or 21.3% and consumer loans grew by $1.5 million or 2.5%. Residential mortgage loans, including loans held for sale, increased by $4.6 million or 3.3% driven by an increase in jumbo mortgages which are being held in the portfolio. The Company’s loan portfolio remains strong. The Company’s allowance for loan losses at September 30, 2015 was 0.94% of total loans. The Company had non-accrual loans totaling $4.0 million or 1.31% of total loans on September 30, 2015, compared to non-accrual loans totaling $1.9 million or 0.69% of total loans a year ago. The increase in non-accruals relates to placing a $1.1 million secured commercial borrowing in non-accrual status during the quarter. Total non-accrual and delinquent loans on September 30, 2015 was 1.50% of loans outstanding compared to 0.91% on September 30, 2014. Total deposits on September 30, 2015 were $375 million, a decrease of $1.3 million or 0.35% over a year ago primarily due to a decrease in time deposits of $5.1 million and a $10.7 million decrease in savings and NOW deposits. These decreases were partially offset by an increase in demand deposits of $14.4 million. At quarter-end, 31% of total deposits were in non-interest bearing demand accounts, 53% were in low-cost savings, money market and NOW accounts and 16% were in time deposits. For the third quarter 2015, total revenues, consisting of net interest and dividend income plus noninterest income, were $3.9 million compared to $3.5 million a year ago, an increase of $366,000 or 10.4%. Noninterest income increased by $245,000 or 36.2%, primarily due to an increase in mortgage banking activities of $168,000, partially offset by a reduction of deposit fee revenue of $21,000. For the nine months ended September 30, 2015, total revenues were $11.0 million compared to $10.3 million for the nine months ended September 30, 2014, an increase of $702,000 or 6.8%. Noninterest income increased by $473,000 or 26.2%, primarily due to an increase in mortgage banking activities of $458,000. The Company’s year-to-date 2015 taxable-equivalent net interest margin (taxable-equivalent net interest and dividend income divided by average earning assets) was 3.01% compared to 2.97% for the 2014 year-to-date period. The Company’s yield on earning assets increased 2 basis points to 3.22%, while the cost of funds decreased 4 basis points to 0.29% for the nine months ended September 30, 2015 compared to the same period of 2014. The Company’s taxable-equivalent net interest margin for the three months ended September 30, 2015 was 2.97% compared to 2.88% for the three months ended September 30, 2014. 5 Total noninterest expense for the third quarter 2015 was $3.4 million, an increase of $209,000 or 6.6% above the third quarter of 2014. The increase was primarily driven by an increase in salary and benefits expense of $215,000, partially offset by decreases in occupancy expenses of $23,000 and a decrease in advertising and promotions expenses of $68,000. For the nine months ended September 30, 2015, total noninterest expense was $9.6 million, a decrease of $233,000 or 2.4% compared to the nine months ended September 30, 2014. The decrease was primarily driven by a reduction in salary and benefits expense of $78,000, a reduction of advertising and promotion of $96,000 and a reduction in FDIC assessment of $51,000. These reductions were partially offset by an increase in professional fees of $71,000. Capital levels for the Bank on September 30, 2015 were above those required to meet the regulatory “well-capitalized” designation. Capital ratios are calculated under Basel III rules, which became effective January 1, 2015. Capital Ratios September 30, 2015 The Simsbury Bank & Trust Company Regulatory Standard For Well-Capitalized Tier 1 Leverage Capital Ratio 6.95% 5.00% Tier 1 Risk-Based Capital Ratio 11.17% 8.00% Total Risk-Based Capital Ratio 12.25% 10.00% Common Equity Tier 1 Risk-Based Capital Ratio 11.17% 6.50% 6 SBT Bancorp, Inc. and Subsidiary Condensed Consolidated Balance Sheets September 30, 2015, December 31, 2014 and September 30, 2014 (Dollars in thousands, except for share and per share amounts) 9/30/2015 12/31/2014 9/30/2014 (unaudited) (unaudited) ASSETS Cash and due from banks $ 7,313 $ 10,118 $ 8,535 Interest-bearing deposits with Federal Reserve Bank of Boston and Federal Home Loan Bank 5,919 9,696 13,599 Money market mutual funds 580 1 486 Federal funds sold 346 5 53 Cash and cash equivalents 14,158 19,820 22,673 Investments in available-for-sale securities (at fair value) 71,816 83,805 85,051 Federal Home Loan Bank stock, at cost 3,074 1,801 1,260 Loans held-for-sale 6,892 5,374 7,140 Loans outstanding 307,323 286,142 282,593 Less allowance for loan losses 2,897 2,761 2,761 Loans, net 304,426 283,381 279,832 Premises and equipment 1,390 1,460 1,517 Accrued interest receivable 1,045 1,095 1,020 Other real estate owned - 105 130 Bank owned life insurance 7,338 7,184 7,130 Other assets 5,021 4,815 4,613 Total other assets 14,794 14,659 14,410 TOTAL ASSETS $ 415,160 $ 408,840 $ 410,366 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand deposits $ 115,105 $ 117,261 $ 100,685 Savings and NOW deposits 201,170 177,158 211,843 Time deposits 58,531 61,646 63,612 Total deposits 374,806 356,065 376,140 Securities sold under agreements to repurchase 2,722 3,921 3,845 Federal Home Loan Bank advances 5,500 17,500 - Other liabilities 1,717 1,882 1,591 Total liabilities 384,745 379,368 381,576 Stockholders' equity: Preferred stock, senior non-cumulative perpetual, Series C, no par; 9,000 shares issued and outstanding at September 30, 2015 and 2014 and December 31, 2014; liquidation value of $1,000 per share 8,997 8,988 8,985 Common stock, no par value; authorized 2,000,000 shares; issued and outstanding 908,660 shares and 908,246 shares, respectively, at 09/30/15 and 898,105 shares and 897,691 shares, respectively, at 12/31/14 and 901,625 shares and 901,211 shares, respectively, at 09/30/14 10,333 10,127 10,116 Retained earnings 11,134 10,549 10,345 Treasury stock, 414 shares (7 ) (7 ) (7 ) Unearned compensation- restricted stock awards ) ) ) Accumulated other comprehensive income (loss) 22 ) Total stockholders' equity 30,415 29,472 28,790 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 415,160 $ 408,840 $ 410,366 7 SBT Bancorp, Inc. and Subsidiary Condensed Consolidated Statements of Income (Unaudited) (Dollars in thousands, except for share and per share amounts) For the quarter ended For the nine months ended 9/30/2015 9/30/2014 9/30/2015 9/30/2014 Interest and dividend income: Interest and fees on loans $ 2,748 $ 2,590 $ 8,057 $ 7,733 Investment securities 393 438 1,235 1,373 Federal funds sold and overnight deposits 14 21 26 38 Total interest and dividend income 3,155 3,049 9,318 9,144 Interest expense: Deposits 192 213 566 647 Repurchase agreements 1 1 3 3 Federal Home Loan Bank advances 8 2 35 9 Total interest expense 201 216 604 659 Net interest and dividend income 2,954 2,833 8,714 8,485 Provision for loan losses 65 25 145 55 Net interest and dividend income after provision for loan losses 2,889 2,808 8,569 8,430 Noninterest income: Service charges on deposit accounts 98 119 303 353 Gain (loss) on available-for-sale securities, net of writedowns 26 (1 ) 93 96 Other service charges and fees 208 173 561 560 Increase in cash surrender value of life insurance policies 51 55 154 151 Mortgage banking activities 422 254 866 408 Investment services fees and commissions 48 43 159 172 Other income 68 33 141 64 Total noninterest income 921 676 2,277 1,804 Noninterest expense: Salaries and employee benefits 1,779 1,564 5,062 5,140 Occupancy expense 340 363 1,046 1,030 Equipment expense 104 112 306 340 Advertising and promotions 109 177 365 461 Forms and supplies 48 45 125 139 Professional fees 196 167 448 377 Directors' fees 66 65 180 196 Correspondent charges 67 42 187 173 FDIC assessment 78 80 234 285 Data processing fees 198 170 531 490 Other expenses 397 388 1,132 1,218 Total noninterest expense 3,382 3,173 9,616 9,849 Income before income taxes 428 311 1,230 385 Income tax expense (benefit) 75 53 185 ) Net income $ 353 $ 258 $ 1,045 $ 451 Less: Preferred stock dividend and accretion $ 26 $ 25 $ 86 $ 76 Net income available to common stockholders $ 327 $ 233 $ 959 $ 375 Average shares outstanding, basic 890,190 883,998 889,473 882,158 Earnings per common share, basic $ 0.37 $ 0.26 $ 1.08 $ 0.42 Average shares outstanding, assuming dilution 894,380 888,335 892,004 886,694 Earnings per common share, assuming dilution $ 0.37 $ 0.26 $ 1.08 $ 0.42 8 THE OFFERING Common Stock offered by us 400,000 shares (or460,000 shares if the underwriters exercise their option to purchase additional shares in full). Common Stock to be outstanding after this offering 1,308,246shares (or 1,368,246 shares if the underwriters’ exercise their option to purchase additional shares is exercised in full). Use of proceeds We estimate that the net proceeds to us from this offering will be approximately $7,780,000(or approximately$8,977,000if the underwriters exercise their option to purchase additional shares in full), assuming a public offering price of $21.00per share,and after deducting estimated underwriting discounts and commissions and estimated offering expenses. We intend to use the net proceeds of the offering to support the growth of the Bank, including the expansion into the West Hartford, Connecticut market through the opening of a new branch office and the growth of the Bank’s loan portfolio, and for other general corporate purposes. The physical location of the West Hartford branch is projected to cost less than $1.0 million to retrofit and make ready for the Bank's use.We also intend to use a portion of the proceeds of the offering to redeem a portion of the 9,000 shares of the Senior Non-Cumulative Perpetual Preferred Stock that was issued to the U.S Treasury as part of the participation in the SBLF program prior to December 31, 2015. The Senior Non-Cumulative Perpetual Preferred Stock has aliquidation preference of $1,000 per share, or $9.0 million in aggregate.See “Use of Proceeds.” Dividend policy For every quarter since the fourth quarter of 2012, we have paid a quarterly dividend of $0.14 per share to our common shareholders. Prior to that, we paid a quarterly dividend of $0.12 per share since the second quarter of 2009, an annual dividend of $0.48 per share for 2008, an annual dividend of $0.44 per share for 2007 and an annual dividend of $0.42 per share for 2006. Prior to the Company becoming the Bank’s sole shareholder pursuant to a reorganization that occurred on March 7, 2006, the Bank paid an annual dividend from 2000 to 2005. Subject to the approval of our board of directors and regulatory restrictions, we intend to continue the payment of a cash dividend of $0.14 per share on a quarterly basis to holders of our common stock. The company is under no obligation to pay dividends in future quarters and may cease paying such dividends at any time. Our board of directors will make any determination whether or not to pay dividends based upon our financial condition, results of operation, capital and regulatory and contractual restrictions and other relevant factors. See “Dividend Policy.” Directed Share Program At our request, the underwriter has reserved for sale at the public offering price up to72,590 shares of our common stock being offered by this prospectus for sale to certain of our employees, executive officers, directors, business associates and related persons who have expressed an interest in purchasing our common stock in this offering. We do not know if these persons will choose to purchase all or any portion of the reserved shares, but any purchases they do make will reduce the number of shares available to the general public. See “Directed Share Program.” Common Stock Trading Symbol Shares of our common stock are quoted on the OTCQX Marketplace operated by the OTC Markets Group, Inc., or OTCQX, under the symbol “SBTB.” Currently, there is only a limited trading market for our common stock, and it is not certain that an active and liquid trading market will develop or be maintained in the foreseeable future. R isk factors Investing in our common stock involves risks. Please read the section entitled “Risk Factors” beginning on page 14 of this prospectus for a discussion of various matters you should consider before making an investment decision. Unless expressly indicated or the context otherwise requires, all information in this prospectus assumes: (1) no exercise by the underwriters of their option to purchase up to an additional shares of our common stock in this offering; and (2) a public offering price of $21.00 per share.The offering was priced on November 5, 2015. 9 Summary Historical Consolidated Financial and Other Data The following tables set forth summary historical consolidated financial and other data of SBT Bancorp and its subsidiary for the periods and at the dates indicated. The following is only a summary and you should read it in conjunction with the business and financial information regarding SBT Bancorp contained elsewhere in this prospectus, including the consolidated financial statements and related notes beginning on page F-1 of this prospectus. The information at December 31, 2014 and 2013, and for the years ended December 31, 2014 and 2013 is derived in part from the audited consolidated financial statements that appear elsewhere in this prospectus. The information at December 31, 2012 and for the year ended December 31, 2012 is derived in part from audited consolidated financial statements that do not appear in this prospectus. The information at June 30, 2015 and June 30, 2014 and for the six months ended June 30, 2015 and 2014 is unaudited and reflects all normal recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. The historical results presented below are not necessarily indicative of the results to be expected for any future period. The information should be read in conjunction with “Selected Historical Consolidated Financial and Other Data,” “Risk Factors,” “Management Discussion and Analysis of the Financial Condition and Results of Operations” and our consolidated financial statements and the related notes included elsewhere in this prospectus. At June 30, At December 31, (dollars in thousands) Balance Sheet Data Investment securities $ 75,346 $ 83,805 $ 87,449 $ 91,820 Federal funds sold 50 5 724 2,094 Loans held for sale 5,744 5,374 2,861 - Total Loans 302,796 286,142 279,667 235,884 Allowance for loan losses 2,834 2,761 2,792 2,594 Total assets 419,701 408,840 421,848 375,019 Total deposits 333,893 356,065 358,504 340,409 Borrowings 54,417 21,421 34,390 3,569 Stockholders’ equity 29,708 29,472 27,396 29,437 Common stockholders’ equity 20,714 20,484 18,420 20,473 10 At or For the Six Months At or For the Years Ended Ended June 30, December 31, (dollars in thousands except for share data) Performance Ratios and Other Data: Return on average assets (annualized) 0.34 % 0.10 % 0.20 % 0.29 % 0.57 % Return on average common stockholders'equity (annualized) 6.55 % 1.99 % 4.04 % 6.00 % 10.51 % Net interest margin 3.05 % 3.02 % 3.00 % 3.03 % 3.20 % Average loans to average deposits 83.91 % 76.70 % 76.23 % 72.02 % 65.83 % Efficiency ratio(1) 88.45 % 99.99 % 94.79 % 89.33 % 79.55 % Full time equivalent employees (period end) 81.5 79.5 75.5 91.5 74.5 Income Data: Interest and dividend income $ 6,182 $ 6,106 $ 12,257 $ 12,004 $ 11,567 Interest expense 401 443 871 917 1,041 Net interest and dividend income 5,781 5,663 11,386 11,087 10,526 Provision for loan losses 80 30 55 345 320 Noninterest income (excluding securities transactions) 1,267 1,014 2,328 3,017 3,940 Securities gains, net 69 103 142 109 113 Noninterest expense 6,234 6,676 13,000 12,599 11,508 Income before income taxes 803 74 801 1,269 2,751 Income tax expense (benefit) 110 (119 ) (4 ) 134 707 Net income 693 193 805 1,135 2,044 Net income available to common stockholders 633 142 703 1,029 1,898 Capital Ratios (Simsbury Bank only): Tier 1 leverage capital ratio 7.24 % 7.24 % 7.17 % 7.09 % 7.73 % Tier 1 capital ratio 11.08 % 11.99 % 11.69 % 11.92 % 13.44 % Total risk-based capital ratio 12.15 % 13.14 % 12.80 % 13.08 % 14.68 % Common equity tier 1 risk-based capital ratio 11.08 % N/A N/A N/A N/A Tangible common equity to tangible assets (2) 4.94 % 4.92 % 5.01 % 4.37 % 5.46 % Share and Per Share Data: Net income $ 693 $ 193 $ 805 $ 1,135 $ 2,044 Cash dividends paid-common stock 249 252 492 494 436 Book value per common share 22.82 22.00 22.82 20.47 23.05 Tangible book value per common share(3) 22.82 22.00 22.82 20.47 23.05 Dividend payout ratio-common stock 35.93 % 130.57 % 61.12 % 43.52 % 21.33 % Weighted average number of common shares outstanding, basic 888,290 880,973 880,618 872,411 867,087 11 At or For the Six Months At or For the Years Ended Ended June 30, December 31, Asset Quality Ratios: Non-performing assets to total assets (4) % Non-performing assets to total loans (4) % Non-performing loans to total loans (5) % Allowance for loan lossesto non-performing assets % Net charge-offs to average loans (annualized) % Provision for loan losses to average loans(annualized) % Allowance for loan losses to total loans % Efficiency ratio represents noninterest expense divided by the sum of net interest income and noninterest income, excluding bargain purchase gain from acquisitions. Efficiency ratio, as we calculate it, is a non-GAAP financial measure. The GAAP-based efficiency ratio is noninterest expenses divided by net interest income plus noninterest income. See our reconciliation of non-GAAP financial measures to their most directly comparable GAAP financial measures under the caption “Selected Historical Consolidated Financial and Other Data— Non-GAAP Financial Measures ” beginning on page32 of this prospectus. (2) We calculate tangible common equity as total stockholders' equity less goodwill and core deposit intangibles, net of accumulated amortization, and we calculate tangible assets as total assets less goodwill and core deposit intangibles. Tangible common equity to tangible assets is a non-GAAP financial measure, and, as we calculate tangible common equity to tangible assets, the most directly comparable GAAP financial measure is total stockholders' equity to total assets. See our reconciliation of non-GAAP financial measures to their most directly comparable GAAP financial measures under the caption “Selected Historical Consolidated Financial and Other Data— Non-GAAP Financial Measures ” beginning on page32 of this prospectus. (3) We calculate tangible book value per common share as total stockholders' equity less goodwill and core deposit intangibles, net of accumulated amortization at the end of the relevant period, divided by the outstanding number of shares of our common stock at the end of the relevant period. Tangible book value per common share is a non-GAAP financial measure, and, as we calculate tangible book value per common share, the most directly comparable GAAP financial measure is book value per common share. See our reconciliation of non-GAAP financial measures to their most directly comparable GAAP financial measures under the caption “Selected Historical Consolidated Financial and Other Data— Non-GAAP Financial Measures ” beginning on page32 of this prospectus. Non-performing assets consist of non-performing loans and other real estate owned. Non-performing loans (including non-accruing troubled debt restructurings) consist of loans for which the accrual of interest has stopped or loans that are contractually 90 days or more past due on which interest continues to accrue. 12 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements contained in this prospectus that are not historical facts may constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements, which are based on certain assumptions and describe the Company’s future plans, strategies and expectations, can generally be identified by the use of words such as “may,” “will,” “should,” “could,” “would,” “plan,” “believe,” “expect,” “anticipate,” “intend,” “estimate” or words of similar meaning. These forward-looking statements include statements relating to the Company’s anticipated future financial performance, projected growth, and management’s long-term performance goals, as well as statements relating to the anticipated effects on results of operations and financial condition from developments or events, the Company’s business and growth strategies. These forward-looking statements are subject to significant risks, assumptions and uncertainties, and could be affected by many factors. The following list, which is not intended to be an all-encompassing list of risks and uncertainties affecting the Company, summarizes several factors that could cause the Company’s actual results to differ materially from those anticipated or expected in these forward-looking statements: ● economic conditions (both generally and in the Company’s markets) may be less favorable than expected, resulting in, among other things, a deterioration in credit quality, a reduction in demand for credit and/or a decline in real estate values; ● our ability to manage our operations under the current economic conditions nationally and in our market area; ● a general decline in the real estate and lending market may negatively affect the Company’s financial results; ● risks related to a high concentration of loans secured by real estate located in our market area; ● loan delinquencies and changes in the underlying cash flows of our borrowers; ● significant increases in our loan losses, including as a result of our inability to resolve classified and non-performing assets or reduce risks associated with our loans; ● inaccuracies in management’s assumptions used in calculating the appropriate amount to be placed into the Company’s allowance for loan losses; ● credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and in our allowance for loan losses and provision for loan losses; ● the impairment of our investment securities; ● restrictions or conditions imposed by regulators on the Company’s operations may make it more difficult for the Company to achieve its goals; ● legislative and regulatory changes (including the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act and related regulations) subject the Company to additional regulatory oversight which may result in increased compliance costs and/or require the Company to change its business model; ● changes in accounting standards and compliance requirements may adversely affect the businesses in which the Company is engaged; ● our ability to enter new markets successfully and capitalize on growth opportunities; ● competitive pressures among depository and other financial institutions may increase significantly; ● competitors may have greater financial resources and develop products that enable those competitors to compete more successfully in our geographic market than the Company can; 13 ● our ability to attract and maintain deposits and our success in introducing new financial products; ● fluctuations in the demand for loans; ● changes in consumer spending, borrowing and savings habits; ● changes in the interest rate environment may reduce margins or the volumes or values of the loans the Company makes; ● declines in the yield on our assets resulting from the current low interest rate environment; ● the Company’s ability to attract and retain key personnel can be affected by the increased competition for experienced employees in the banking industry; ● changes in our compensation and benefit plans, and our ability to retain key personnel and to hire new personnel to address staffing needs in response to product demand, to implement our strategic plans or toreplace personnel who leave the Company or the Bank; ● adverse changes in the financial industry, securities, credit and national local real estate markets (including real estate values); ● technological changes that may be more difficult or expensive than expected; ● the failure or security breaches of computer systems on which we depend; ● war or terrorist activities may cause deterioration in the economy or cause instability in credit markets; ● our ability to control costs and expenses, particularly those associated with operating as a publicly traded company; ● the ability of key third-party service providers to perform their obligations to us; and ● economic, governmental or other factors may prevent the projected population and residential and commercial growth in the markets in which the Company operates. Because of these and a wide variety of other uncertainties, many of which are beyond our control, our actual future results may be materially different from the results indicated by these forward-looking statements. Please see “Risk Factors.” Forward-looking statements speak only as of the date on which they are made. The Company does not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date the forward-looking statements are made. RISK FACTORS An investment in shares of our common stock involves substantial risks. In consultation with your own advisers, you should carefully consider, among other matters, the factors set forth below as well as the other information included in this prospectus before deciding whether an investment in shares of our common stock is suitable for you. If any of the risks described herein develop into actual events, our business, financial condition, liquidity, results of operations and prospects could be materially and adversely affected, the market price of our common stock could decline and you may lose all or part of your investment. Risks Related to Our Business and Operations Adverse events in Connecticut , where our business is concentrated, could adversely affect our results of operations and future growth. Our business, the location of our branches and the real estate used as collateral on our real estate loans are primarily concentrated in Connecticut. At June30, 2015, approximately 80.4% of the secured loans in our loan portfolio were secured by real estate and other collateral located in Connecticut. As a result, we are exposed to risks associated with a lack of geographic diversification. The occurrence of an economic downturn in Connecticut, or adverse changes in laws or regulations in Connecticut could impact the credit quality of our assets, the businesses of our customers and our ability to expand our business. Our success significantly depends upon the growth in population, income levels, deposits and housing in our primary and secondary market areas. If the communities in which we operate do not grow or if prevailing economic conditions locally or nationally are unfavorable, then our business may be negatively affected. In addition, the market value of the real estate securing loans as collateral could be adversely affected by unfavorable changes in market and economic conditions. Adverse developments affecting commerce or real estate values in the local economies in our primary market areas could increase the credit risk associated with our loan portfolio. In addition, substantially all of our loans are to individuals and businesses in Connecticut. Our business customers may not have customer bases that are as diverse as businesses serving regional or national markets. Consequently, any decline in the economy of our market area could have an adverse impact on our revenues and financial condition. In particular, we may experience increased loan delinquencies, which could result in a higher provision for loan losses and increased charge-offs. Any sustained period of increased non-payment, delinquencies, foreclosures or losses caused by adverse market or economic conditions in our market area could adversely affect the value of our assets, revenues, results of operations and financial condition. 14 We have a significant number of loans secured by real estate, a significant portion of such real estate is located in Connecticut, and a downturn in the local real estate market could negatively impact our profitability. At June30, 2015, approximately 83% of our total loan portfolio was secured by real estate, almost all of which is located in Connecticut. These loans consist of residential real estate loans (approximately 46% of total loans), home equity loans(approximately 15% of total loans), commercial real estate loans (approximately 15% of total loans) and real estate construction loans (approximately 6% of total loans). As a result of the severe recession in 2008 and 2009, real estate values nationally and in our Connecticut markets declined. Recently, real estate values both nationally and in our market areas have improved. Future declines in the real estate values in our Connecticut markets could significantly impair the value of the particular collateral securing our loans and our ability to sell the collateral upon foreclosure for an amount necessary to satisfy the borrower’s obligations to us. This could require us to increase our allowance for loan losses to address the decrease in the value of the real estate securing our loans which could have a material adverse effect on our business, financial condition, results of operations and growth prospects. Interest rate shifts may reduce net interest income and otherwise negatively impact our financial condition and results of operations. The majority of our banking assets are monetary in nature and subject to risk from changes in interest rates. Like most financial institutions, our earnings and cash flows depend to a great extent upon the level of our net interest income, or the difference between the interest income we earn on loans, investments and other interest-earning assets, and the interest we pay on interest-bearing liabilities, such as deposits and borrowings. Changes in interest rates can increase or decrease our net interest income, because different types of assets and liabilities may react differently, and at different times, to market interest rate changes. Changes in interest rates also can affect the value of loans and other assets. An increase in interest rates that adversely affects the ability of borrowers to pay the principal or interest on loans may lead to an increase in nonperforming assets and a reduction of income recognized, which could have a material adverse effect on our results of operations and cash flows. When interest-bearing liabilities mature or reprice more quickly, or to a greater degree than interest-earning assets in a period, an increase in interest rates could reduce net interest income. Similarly, when interest-earning assets mature or reprice more quickly, or to a greater degree than interest-bearing liabilities, falling interest rates could reduce net interest income. Additionally, an increase in interest rates may, among other things, reduce the demand for loans and our ability to originate loans and decrease loan repayment rates. A decrease in the general level of interest rates may affect us through, among other things, increased prepayments on our loan portfolio and increased competition for deposits. Accordingly, changes in the level of market interest rates affect our net yield on interest-earning assets, loan origination volume and our overall results. Although our asset-liability management strategy is designed to control and mitigate exposure to the risks related to changes in market interest rates, those rates are affected by many factors outside of our control, including governmental monetary policies, inflation, deflation, recession, changes in unemployment, the money supply, international disorder and instability in domestic and foreign financial markets. We could recognize losses on securities held in our securities portfolio, particularly if interest rates increase or economic and market conditions deteriorate. While we attempt to invest a significant percentage of our assets in loans (our loan to deposit ratio was 90.7% at June30, 2015), we invest a large portion of our total assets (18% at June30, 2015) in investment securities with the primary objectives of providing a source of liquidity, generating an appropriate return on funds invested, managing interest rate risk, meeting pledging requirements and meeting regulatory capital requirements. At June30, 2015, the book value of our securities portfolio was $75.7 million. Factors beyond our control can significantly influence the fair value of securities in our portfolio and can cause potential adverse changes to the fair value of these securities. For example, fixed-rate securities are generally subject to decreases in market value when interest rates rise. Additional factors include, but are not limited to, rating agency downgrades of the securities, defaults by the issuer or individual borrowers with respect to the underlying securities, and continued instability in the credit markets. Any of the foregoing factors could cause an other-than-temporary impairment in future periods and result in realized losses. The process for determining whether impairment is other-than-temporary usually requires difficult, subjective judgments about the future financial performance of the issuer and any collateral underlying the security in order to assess the probability of receiving all contractual principal and interest payments on the security. Because of changing economic and market conditions affecting interest rates, the financial condition of issuers of the securities and the performance of the underlying collateral, we may recognize realized and/or unrealized losses in future periods, which could have an adverse effect on our business, financial condition and results of operations. 15 We may not be able to successfully maintain and manage our growth. Continued growth depends, in part, upon the ability to expand market presence, to successfully attract core deposits, and to identify attractive lending opportunities. Management may not be able to successfully manage increased levels of assets and liabilities. We may be required to make additional investments in equipment and personnel to manage higher asset levels and loan balances, which may adversely impact our efficiency, earnings and shareholder returns. In addition, franchise growth may increase through de novo branching. The ability to successfully manage growth of our consolidated operations will have a direct impact on our financial condition and results of operations. We depend primarily on net interest and dividend income for our earnings rather than noninterest income. Net interest and dividend income is the most significant component of our operating income. For the six month period ended June30, 2015, our net interest and dividend income totaled $5.8 million in comparison to our total noninterest income of $1.3 million earned during the six months ended June 30, 2015. For the year ended December31, 2014, our net interest and dividend income totaled $11.4 million in comparison to our totalnoninterest income of $2.5 million earned during the year ended December 31, 2014. We do not rely on nontraditional sources of fee income utilized by some community banks, such as fees from sales of insurance, securities or investment advisory products or services. The amount of our net interest and dividend income is influenced by the overall interest rate environment, competition, and the amount of interest-earning assets relative to the amount of interest-bearing liabilities. In the event that one or more of these factors were to result in a decrease in our net interest and dividend income, we have limited sources of noninterest income to offset any decrease in our net interest and dividend income. If our nonperforming assets increase, our earnings will be adversely affected. At June30, 2015, our non-performing assets, which consist of non-performing loans and other real estate owned, were $2.9 million, or 0.70% of total assets.Our non-performing assets adversely affect our net income in various ways, including but not limited to: ● we record interest income only on the cash basis or cost-recovery method for nonaccrual loans and we do not record interest income for other real estate owned; ● we must provide for probable loan losses through a current period charge to the provision for loan losses; ● non-interest expense increases when we write down the value of properties in our other real estate owned portfolio to reflect changing market values; ● there are legal fees associated with the resolution of problem assets, as well as carrying costs, such as taxes, insurance, and maintenance fees; and ● the resolution of non-performing assets requires the active involvement of management, which can distract them from more profitable activity. If additional borrowers become delinquent and do not pay their loans and we are unable to successfully manage our non-performing assets, our losses and troubled assets could increase significantly, which could have a material adverse effect on our financial condition and results of operations. We may be required to increase our allowance for loan losses. All borrowers carry the potential to default and our remedies to recover may not fully satisfy money previously loaned. We maintain an allowance for loan losses, which is a reserve established through a provision for loan losses charged to expense, which represents management’s best estimate of probable credit losses that have been incurred within the existing portfolio of loans. The allowance for loan losses, in the judgment of management, is necessary to reserve for estimated loan losses and risks inherent in the loan portfolio. The level of the allowance for loan losses reflects management’s continuing evaluation of industry concentrations; specific credit risks; loan loss experience; current loan portfolio quality; present economic conditions; and unidentified losses inherent in the current loan portfolio. The determination of the appropriate level of the allowance for loan losses inherently involves a high degree of subjectivity and requires us to make assumptions and significant estimates of current credit risks using existing qualitative and quantitative information, all of which may undergo material changes. Changes in economic conditions affecting borrowers, new information regarding existing loans, identification of additional problem loans and other factors, both within and outside of our control, may require an increase in the allowance for loan losses. In addition, bank regulatory agencies periodically review our allowance for loan losses and may require an increase in the provision for loan losses or the recognition of additional loan charge-offs, based on judgments different than those of management. An increase in the allowance for loan losses results in a decrease in net income, and possibly risk-based capital, and may have a material adverse effect on our financial condition and results of operations. 16 The design of the allowance for loan loss methodology is a dynamic process that must be responsive to changes in economic and other factors. Accordingly, at times the allowance methodology may be modified in order to incorporate changes in various factors including, but not limited to, levels and trends of delinquencies and charge-offs, trends in volume and types of loans, national and economic trends and industry conditions. Retaining and hiring t alented personnel is critical to our success. Our success and ability to properly manage our growth and to further develop and promote our brand depends to a significant extent on both the performance of our current executive and senior management team and our ability to attract, hire, motivate, and retain qualified and talented management personnel in the future. In recent years, we have added a significant number of key senior executives in the areas of finance and credit. There can be no assurance that we will be able to retain these senior executives and other key personnel or that these key hires will be successful in achieving or maintaining better operating results or long-term profitability for us. Our operations could be adversely affected if we cannot attract qualified personnel to re-fill existing positions or build new positions and departments within the organization and retain all of our key personnel. We obtain a significant portion of our noninterest revenue through service charges on core deposit accounts, and regulations impacting service charges could reduce our fee income. A significant portion of our noninterest revenue is derived from service charge income. During the six months ended June30, 2015, service charges, commissions and fees represented $550 thousand, or 41.2% of our total noninterest income. The largest component of this service charge income is overdraft-related fees. Management believes that changes in banking regulations pertaining to rules on certain overdraft payments on consumer accounts have and will continue to have an adverse impact on our service charge income. Additionally, changes in customer behavior, as well as increased competition from other financial institutions, may result in declines in deposit accounts or in overdraft frequency resulting in a decline in service charge income. A reduction in deposit account fee income could have a material adverse effect on our earnings. Competition from other financial institutions in originating loans, attracting deposits and providing various financial services may adversely affect our profitability. The area in which we operate is considered attractive from an economic and demographic viewpoint, and is a highly competitive banking market. We face substantial competition in originating loans and attracting deposits. This competition comes principally from other banks, savings institutions, mortgage banking companies and credit unions, as well as institutions offering uninsured investment alternatives, including money market funds. Many of our competitors enjoy advantages, including greater financial resources and higher lending limits, better brand recognition, a wider geographic presence, more accessible branch office locations, the ability to offer a wider array of services or more favorable pricing alternatives, as well as lower origination and operating costs. These competitors may offer more favorable pricing through lower interest rates on loans or higher interest rates on deposits, which could force us to match competitive rates and thereby reduce our net interest income. We face risks related to our operational, technological and organizational infrastructure. Our ability to grow and compete is dependent on our ability to build or acquire the necessary operational and technological infrastructure and to manage the cost of that infrastructure as we expand. Similar to other large corporations, operational risk can manifest itself in many ways, such as errors related to failed or inadequate processes, faulty or disabled computer systems, fraud by employees or outside persons, breaches of cyber-security and exposure to external events. As discussed below, we are dependent on our operational infrastructure to help manage these risks. In addition, we are heavily dependent on the strength and capability of our technology systems which we use both to interface with our customers and to manage our internal financial and other systems. Our ability to develop and deliver new products that meet the needs of our existing customers and attract new ones depends on the functionality of our technology systems. Additionally, our ability to run our business to comply with applicable laws and regulations is dependent on these infrastructures. We continuously monitor our operational and technological capabilities and make modifications and improvements when we believe it will be cost effective to do so. In some instances, we may build and maintain these capabilities ourselves. We also outsource some of these functions to third parties. These third parties may experience errors or disruptions that could adversely impact us and over which we may have limited control. We also face risk from the integration of new infrastructure platforms and/or new third party providers of such platforms into its existing businesses. 17 A failure in our operational systems or infrastructure, or those of third parties, could impair our liquidity, disrupt our businesses, result in the unauthorized disclosure of confidential information, damage our reputation and cause financial losses. Our businesses are dependent on their ability to process and monitor, on a daily basis, a large number of transactions, many of which are highly complex. These transactions, as well as the information technology services we provide to clients, often must adhere to client-specific guidelines, as well as legal and regulatory standards. Due to the breadth of our client base, developing and maintaining our operational systems and infrastructure is challenging, particularly as a result of rapidly evolving legal and regulatory requirements and technological shifts. Our financial, accounting, data processing or other operating systems and facilities may fail to operate properly or become disabled as a result of events that are wholly or partially beyond our control, such as a spike in transaction volume, cyber-attack or other unforeseen catastrophic events, which may adversely affect our ability to process these transactions or provide services. In addition, our operations rely on the secure processing, storage and transmission of confidential and other information on our computer systems and networks. Although we take protective measures to maintain the confidentiality, integrity and availability of information across all geographic and product lines, and endeavor to modify these protective measures as circumstances warrant, the nature of cyber-security threats continues to evolve. As a result, our computer systems, software and networks may be vulnerable to unauthorized access, loss or destruction of data (including confidential client information), account takeovers, unavailability of service, computer viruses or other malicious code, cyber-attacks and other events that could have an adverse security impact. Despite the defensive measures we take to manage our internal technological and operational infrastructure, these cyber-security threats may originate externally from third parties such as foreign governments, organized crime and other hackers, and outsource or infrastructure-support providers and application developers, or may originate internally from within our organization. Given the increasingly high volume of our transactions, certain errors may be repeated or compounded before they can be discovered and rectified. Changes in accounting policies or in accounting standards could materially affect how we report our financial condition and results of operations. Accounting policies are essential to understanding our financial condition and results of operations. Some of these policies require the use of estimates and assumptions that may affect the value of our assets or liabilities and financial results. Some of our accounting policies are critical because they require management to make difficult, subjective, and complex judgments about matters that are inherently uncertain, and because it is likely that materially different amounts would be reported under different conditions or using different assumptions. If such estimates or assumptions underlying our financial statements are incorrect, we may experience material losses. From time to time, the Financial Accounting Standards Board and the Securities and Exchange Commission (the “SEC”) change the financial accounting and reporting standards or the interpretation of those standards that govern the preparation of our financial statements. These changes are beyond our control, can be difficult to predict and could materially affect how we report our financial condition and results of operations. We could also be required to apply a new or revised standard retroactively, which may result in our restating our prior period financial statements. We depend upon the availability of liquidity to operate our businesses. We must maintain sufficient funds to respond to the needs of depositors and borrowers. Our access to these funds, or liquidity, could be impaired by an inability to access the capital markets or as a result of unforeseen outflows of cash. This situation may arise due to circumstances that we may be unable to control, such as a general market disruption or an operational problem that affects third parties or us. As a part of our liquidity management, we use a number of funding sources in addition to core deposit growth and repayments and maturities of loans and investments. We have access to funding through sources such as the Federal Reserve discount window, the Certificate of Deposit Account Registry Services program and overnight federal funds and repurchase agreements. Many of these funding sources are “credit sensitive,” which means that our access to funding is curtailed as our financial condition and results of operations deteriorate. To mitigate this risk and improve our overall liquidity position, we have reduced our dependence on non-core funding sources over the past twelve months through strong deposit growth and planned run-off of our securities portfolio. However, our financial flexibility will be severely constrained if we are unable to maintain our access to funding or if adequate financing is not available to accommodate future growth at acceptable interest rates. Furthermore, if we are required to rely more heavily on more expensive funding sources to support future growth, our revenues may not increase proportionately to cover our costs, which would adversely affect our operating margins and profitability. 18 We may need to, or may be compelled to, raise additional capital in the future, but that capital may not be available when it is needed and on terms favorable to current shareholders. Federal banking regulations require us and our banking subsidiary to maintain adequate levels of capital to support our operations. These capital levels are determined and dictated by law, regulation and banking regulatory agencies. In addition, our management and board of directors determine appropriate capital levels that they believe are necessary to support our business operations. At June 30, 2015, all four capital ratios for the Company and the Bank were above “well capitalized” levels under current bank regulatory guidelines. However, our regulators may require us to operate with higher capital levels. If regulators require us to maintain capital levels beyond the “well capitalized” level, we may have to reduce assets, seek alternative means to increase capital, or both. The redemption of thePreferred Stock we issued to the U.S. Treasury in connection with the SBLF may be dilutive to your stock ownership in SBT Bancorp . The ownership interest of your common stock may be diluted to the extent we need to raise capital by issuing securities to redeem the 9,000 shares ofSBLF Preferred Stock we sold to the U.S. Treasury in connection with our participation in the SBLF. We intend to use proceeds from this offering to redeem a portion of the 9,000 shares of SBLF Preferred Stock that iscurrently outstanding. Because our decision to issue securities in any future offering will depend on market conditions and other factors beyond our control, we cannot predict or estimate the amount, timing or nature of any future offerings. Thus, our shareholders bear the risk of our future offerings related to redeeming the SBLF Preferred Stock, including reducing the market price of our common stock and diluting shareholders’ holdings in our common stock. Holders of our common stock are not entitled to preemptive rights or other protections against dilution. The dividend rate on our SBLF Preferred Stock will increase to 9.0% if we have not redeemed the SBLF Preferred Stock on or prior to February 11, 2016, which will impact net income available to holders of our common stock and earnings per share of our common stock. The per annum dividend rate on the shares of our SBLF Preferred Stock was 1.0%per annum at June30, 2015. Beginning on February 11, 2016, the per annum dividend rate on the Series C Preferred Stock will increase to a fixed rate of 9.0% if any SBLF Preferred Stock remains outstanding. At the current dividend rate of 1.0%per annum, the total dividend paid on our SBLF Preferred Stock is $90 thousand. Assuming the increased dividend rate of 9.0%per annum and assuming we have not redeemed any of our SBLF Preferred Stock, the annual dividend payable on our SBLF Preferred Stock would be $810 thousand. Depending on our financial condition at the time, any such increase in the dividend rate could have a material negative effect on our financial condition, including reducing our net income available to holders of our common stock and our earnings per share. Failure to pay dividends on our Series C Preferred Stock may have negative consequences, including limiting our ability to pay dividends in the future. The SBLF Preferred Stock issued in connection with our participation in the SBLF pays a non-cumulative quarterly dividend in arrears. Such dividends are not cumulative but we may only declare and pay dividends on our common stock (or any other equity securities junior to the SBLF Preferred Stock) if we have declared and paid dividends on the SBLF Preferred Stock for the current dividend period. Moreover, our ability to pay dividends is always subject to legal and regulatory restrictions. Any payment of dividends in the future will depend, in large part, on our earnings, capital requirements, financial condition and other factors considered relevant by our board of directors. Although we have historically paid cash dividends on our common stock, we are not required to do so and our board of directors could further reduce or eliminate our common stock dividend in the future. Risks Related to Our Industry We operate in a highly regulated environment and may be adversely affected by changes in federal, state and local laws and regulations. We, primarily through Simsbury Bank and certain non-bank subsidiaries, are subject to extensive federal and state regulation and supervision. Banking regulations are primarily intended to protect depositors’ funds, federal deposit insurance funds, and the banking system as a whole, not shareholders. These regulations affect our lending practices, capital structure, investment practices, dividend policy and growth, among other things. Any changes to statutes, regulations or regulatory policies, including changes in interpretation or implementation of statutes could affect us in substantial and unpredictable ways. Such changes in applicable regulations or federal, state or local legislation could have a substantial impact on us and our operations by subjecting us to additional costs, limiting the types of financial services and products we may offer, and/or increasing the ability of non-banks to offer competing financial services and products, among other things. Additional legislation and regulations that could significantly affect our powers, authority and operations may be enacted or adopted in the future, which could have a material adverse effect on our financial condition and results of operations. Further, regulators have significant discretion and authority to prevent or remedy unsafe or unsound practices or violations of laws by banks and bank holding companies in the performance of their supervisory and enforcement duties. The exercise of regulatory authority may have a negative impact on the results of our operations and financial condition. Failure to comply with laws, regulations or policies could result in sanctions by regulatory agencies, civil money penalties and/or reputation damage, which could have a material adverse effect on our business, financial condition and results of operations. While we have policies and procedures designed to prevent any such violations, there can be no assurance that such violations will not occur. 19 Federal and state regulators periodically examine our business, and we may be required to remediate adverse examination findings. The Board of Governors of the Federal Reserve System (“Federal Reserve Board”), the FDIC and the Connecticut Department of Banking (“CT DOB”), periodically examine our business, including our compliance with laws and regulations. If, as a result of an examination, a federal banking agency or the CT DOB were to determine that our financial condition, capital resources, asset quality, earnings prospects, management, liquidity or other aspects of any of our operations had become unsatisfactory, or that we were in violation of any law or regulation, it may take a number of different remedial actions as it deems appropriate. These actions include the power to enjoin “unsafe or unsound” practices, to require affirmative action to correct any conditions resulting from any violation or practice, to issue an administrative order that can be judicially enforced, to direct us to increase our capital, to restrict our growth, to assess civil monetary penalties against us or our officers or directors, to remove officers and directors and, if it is concluded that such conditions cannot be corrected or there is an imminent risk of loss to depositors, to terminate our deposit insurance and place us into receivership or conservatorship. If we become subject to any regulatory actions, it could have a material adverse effect on our business, results of operations, financial condition and growth prospects. Financial reform legislation enacted by Congress will, among other things, tighten capital standards and result in new laws and regulations that likely will increase our costs of operations. The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”) was signed into law on July21, 2010. This law significantly changed the then-existing bank regulatory structure and affected the lending, deposit, investment, trading and operating activities of financial institutions and their holding companies. The Dodd-Frank Act changed the regulatory structure to which we are subject in numerous ways, including, but not limited to, the following: ● the base for FDIC insurance assessments has been changed to a bank’s average consolidated total assets minus average tangible equity, rather than upon its deposit base, while the FDIC’s authority to raise insurance premiums has been expanded; ● the current standard deposit insurance limit has been permanently raised to $250,000; ● the FDIC must raise the ratio of reserves to deposits from 1.15% to 1.35% for deposit insurance purposes by September30, 2020 and to “offset the effect” of increased assessments on insured depository institutions with assets of less than $10.0 billion; ● the interchange fees payable on debit card transactions have been limited; ● there are multiple new provisions affecting corporate governance and executive compensation at all publicly traded companies; and ● all federal prohibitions on the ability of financial institutions to pay interest on commercial demand deposit accounts have been repealed. In addition to the foregoing, the Dodd-Frank Act established the Consumer Financial Protection Bureau (the “CFPB”) as an independent entity within the Federal Reserve. The CFPB has broad rulemaking, supervisory and enforcement authority over consumer financial products and services, including deposit products, residential mortgages, home-equity loans and credit cards, as well as with respect to certain mortgage-related matters, such as steering incentives, determinations as to a borrower’s ability to repay and prepayment penalties. Our management continues to assess the impact on our operations of the Dodd-Frank Act and its regulations, many of which have yet to be proposed or adopted or are to be phased-in over time. Because the full impact of many of the regulations adopted pursuant to the Dodd-Frank Act may not be known for some time, it is difficult to predict at this time the specific impact that the Dodd-Frank Act will have on us. However, it is expected that at a minimum our operating and compliance costs will increase, and our interest expense could increase. 20 We will become subject to more stringent capital requirements, which may adversely impact our return on equity, require us to raise additional capital, or constrain us from paying dividends or repurchasing shares. In July 2013, the FDIC and the Federal Reserve Board approved a new final, capital rule, which has substantially amended the regulatory risk-based capital rules applicable to SBT Bancorp, on a consolidated basis, and Simsbury Bank, on a stand -alone basis. The final rule implements the “Basel III” regulatory capital reforms and changes required by the Dodd-Frank Act. The final rule includes new minimum risk-based capital and leverage ratios, which became effective for the Company and the Bank on January1, 2015, and refines the definition of what constitutes “capital” for purposes of calculating these ratios. The new minimum capital requirements will be: (i)a new common equity Tier 1 capital ratio of 4.5%; (ii)a Tier 1 to risk-based assets capital ratio of 6% (increased from 4%); (iii)a total capital ratio of 8% (unchanged from current rules); and (iv)a Tier 1 leverage ratio of 4%. The final rule also establishes a “capital conservation buffer” of 2.5%, and will result in the following minimum ratios: (i)a common equity Tier 1 capital ratio of 7.0%, (ii)a Tier 1 to risk-based assets capital ratio of 8.5%, and (iii)a total capital ratio of 10.5%. The new capital conservation buffer requirement would be phased in beginning in January 2016 at 0.625% of risk-weighted assets and would increase each year until fully implemented in January 2019. An institution will be subject to limitations on paying dividends, engaging in share repurchases, and paying discretionary executive bonuses if its capital level falls below the buffer amount. These limitations will establish a maximum percentage of eligible retained income that can be utilized for such actions. The application of more stringent capital requirements for the Company and the Bank could, among other things, result in lower returns on equity, require the raising of additional capital, and result in regulatory actions constraining us from paying dividends or repurchasing shares if we are unable to comply with such requirements. We are subject to the CRA and fair lending laws, and failure to comply with these laws could lead to material penalties. The Community Reinvestment Act (“CRA”), the Equal Credit Opportunity Act, the Fair Housing Act and other fair lending laws and regulations impose nondiscriminatory lending requirements on financial institutions. The CFPB, the United States Department of Justice and other federal agencies are responsible for enforcing these laws and regulations. A successful challenge to an institution’s performance under the CRA or fair lending laws and regulations could result in a wide variety of sanctions, including the required payment of damages and civil money penalties, injunctive relief, imposition of restrictions on mergers and acquisitions activity and restrictions on expansion activity. Private parties may also have the ability to challenge an institution’s performance under fair lending laws in private class action litigation. Difficult market conditions have adversely affected the industry in which we operate. If capital and credit markets experience volatility and disruption as they did during the recent financial crisis, we may face the following risks: ● increased regulation of our industry; ● compliance with such regulation may increase our costs and limit our ability to pursue business opportunities; ● market developments and the resulting economic pressure on consumers may affect consumer confidence levels and may causeincreases in delinquencies and default rates, which, among other effects, could affect our charge-offs and provision for loan losses.Competition in the industry could intensify as a result of the increasing consolidation of financial institutions in connection with the current market conditions; ● market disruptions make valuation even more difficult and subjective, and our ability to measure the fair value of our assets could be adversely affected.If we determine that a significant portion of our assets have values significantly below their recorded carrying value, we could recognize a material charge to earnings in the quarterin which such determination was made, our capital ratioswould be adversely affected and a rating agency might downgrade our credit rating or put us on credit watch; and ● the downgrade of the United States government’s sovereign credit rating, any related rating agency action in the future, and the downgrade of the sovereign credit ratings for several European nations could negatively impact our business, financial condition and results of operations. 21 Changes in the policies of monetary authorities and other government action could adversely affect our profitability. Our results of operations are affected by credit policies of monetary authorities, particularly the policies of the Federal Reserve. The instruments of monetary policy employed by the Federal Reserve Board include open market operations in U.S. government securities, changes in the discount rate or the federal funds rate on bank borrowings and changes in reserve requirements against bank deposits. In view of changing conditions in the national economy and in the money markets, particularly in light of the continuing threat of terrorist attacks and the current military operations in the Middle East, we cannot predict possible future changes in interest rates, deposit levels, loan demand or our business and earnings. Furthermore, the actions of the United States government and other governments in responding to such terrorist attacks or the military operations in the Middle East may result in currency fluctuations, exchange controls, market disruption and other adverse effects. Future legislative or regulatory actions responding to perceived financial and market problems could impair our rights against borrowers. Future legislative or regulatory actions responding to perceived financial and market problems could impair our rights against borrowers in the event of their default on their outstanding loan obligations. There have been proposals made by members of Congress and others that would reduce the amount distressed borrowers are otherwise contractually obligated to pay under their mortgage loans and limit an institution’s ability to foreclose on mortgage collateral. If proposals such as these or other proposals limiting our rights as a creditor were to be implemented, we could experience increased credit losses or increased expense in pursuing its remedies as a creditor. We may be required to pay significantly higher FDIC insurance premiums or special assessments that could adversely affect our earnings. We may be required to pay significantly higher FDIC insurance premiums or additional special assessments that could adversely affect our earnings. A bank’s regular assessments are determined by its risk classification, which is based on its regulatory capital levels and the level of supervisory concern that it poses. Recent insured depository institution failures, as well as deterioration in banking and economic conditions generally, have significantly increased the losses of the FDIC, resulting in a decline in the designated reserve ratio of the FDIC to historical lows. To restore this reserve ratio and bolster its funding position, the FDIC imposed a special assessment on depository institutions and also increased deposit insurance assessment rates. In the event of bank or financial institution failures, we may be required to pay even higher FDIC insurance premiums. Any future increases or required prepayments in FDIC insurance premiums may materially adversely affect our results of operations. Risks Related to this Offering and an Investment in our Common Stock Our common stock has a limited trading market and a n active, liquid market for our common stock may not develop or be sustained following the offering so you may not be able to sell your common stock at or above the public offering price. Currently there is only a limited trading market for our common stock, and it is not certain that an active and liquid trading market will develop or be maintained in the foreseeable future. Shares of our common stock are quoted on the OTCQX Marketplace under the symbol “SBTB” and are traded from time to time with such trades reported on the OTCQX Marketplace. We cannot assure you that an active and liquid trading market will develop in our common stock, or if one does develop that it will continue in the future. The development of an active public trading market depends upon the existence of willing buyers and sellers and is not within our control. If an active trading market does not develop, you may have difficulty selling your shares of common stock at an attractive price, or at all. The public offering price for our common stock will be determined by negotiations between us and the underwriter and may not be indicative of prices that will prevail in the open market following this offering. For these reasons, our common stock may not be appropriate as a short-term investment and you should be prepared to hold our common stock for an extended period or indefinitely. We cannot assure you that you will be able to resell your shares of common stock for a price that is equal to or greater than the price at which you purchased the shares or at a point in time that you would like to sell. An inactive market may also impair our ability to raise capital by selling our common stock. The market price of our common stock may be volatile following this offering, and our stock price may fall below the public offering price at the time you desire to sell your shares of our common stock, resulting in a loss on your investment. The market price of our common stock may fluctuate substantially due to a variety of factors, many of which are beyond our control, including, without limitation: ● our quarterly or annual earnings, or those of other companies in our industry; 22 ● actual or anticipated fluctuations in our operating results; ● changes in accounting standards, policies, guidance, interpretations or principles; ● the public reaction to our press releases, our other public announcements and our filings with the SEC; ● changes in financial estimates and recommendations by securities analysts following our stock, or the failure of securities analysts to cover our common stock after this offering; ● changes in earnings estimates by securities analysts or our ability to meet those estimates; ● the operating and stock price performance of other comparable companies and financial institutions; ● general economic conditions and overall market fluctuations; ● the trading volume of our common stock; ● changes in business, legal or regulatory conditions, or other developments affecting the financial services industry; ● the effects of, and changes in, trade, monetary and fiscal policies, including the interest rate policies of the Federal Reserve, or in laws and regulations affecting us; and ● future sales of our common stock by us, directors, executives and significant shareholders. The stock market has experienced significant fluctuations in recent years. In many instances, these changes are unrelated to the operating performance of particular companies. Moreover, significant fluctuations in trading volume in our common stock may cause significant price variations to occur. Increased market volatility may materially and adversely affect the market price of our common stock. You may incur immediate dilution as a result of this offering. The public offering price per share may be higher than the expected book value per share of our common stock immediately following the offering. Therefore, if you purchase shares in the offering, you may experience immediate and substantial dilution in book value per share in relation to the price that you paid for your shares. Under such circumstances, if we are liquidated at our book value, you would not receive the full amount of your investment. There may be future sales or other dilution of our equity, which may adversely affect the market price of our common stock. We are not restricted from issuing additional common shares, including any securities that are convertible into or exchangeable for, or that represent the right to receive, common shares. Any issuance of shares of common or convertible securities or options or warrants or the exercise of such securities could be substantially dilutive to shareholders of our common stock. Holders of our shares of common stock have no preemptive rights that entitle holders to purchase their pro rata share of any offering of shares of any class or series and, therefore, such sales or offerings could result in our shareholders experiencing increased dilution. Further, the market price of our common stock could decline after this offering as a result of future offerings by the Company of our common stock or securities convertible into or exchangeable for, or that represent the right to receive, common stock, or the perception that such offers or sales could occur. If a substantial number of shares become available for sale and are sold in a short period of time, the market price of our common stock could decline. If our existing shareholders sell substantial amounts of our common stock in the public market following this offering, the market price of our common stock could decrease significantly. The perception in the public market that our existing shareholders might sell shares of common stock could also depress our market price. Upon completion of this offering, we will have 1,308,246shares of common stock outstanding. Our directors and executive officers will be subject to the lock-up agreements described in “Underwriting” and the Rule 144 holding period requirements described in “Shares Eligible for Future Sale.” After all of the lock-up periods have expired and any applicable holding periods have elapsed,198,174 additional shares will be eligible for sale in the public market. The market price of shares of our common stock may drop significantly when the restrictions on resale by our existing shareholders lapse. A decline in the price of shares of our common stock might impede our ability to raise capital through the issuance of additional shares of our common stock or other equity securities. 23 Our management will have broad discretion in the use of the net proceeds from this offering, and the use of such proceeds may not yield a favorable return on your investment. We intend to use the net proceeds of the offering to support the growth of the Bank, including the expansion into the West Hartford, Connecticut marketthrough the opening of a new branch officeand the growth of the Bank’s loan portfolio, and for other general corporate purposes. We also intend to use a portion of the proceeds of the offering to redeem a portion of the 9,000 shares of the Series C Senior Non-Cumulative Perpetual Preferred Stock that was issued to the U.S Treasury as part of the participation in the SBLF program prior to December 31, 2015. Except for the Bank’s expansion into the West Hartford, Connecticut market through the opening of a new branch officeand the redemption of the Senior Non-Cumulative Perpetual Preferred Stock that the Company issued to the U.S Treasury as part of our participation in the SBLF program, we have no other current plans, arrangements or understandings relating to any specific acquisition or similar transaction. Our board and management has broad discretion over how these proceeds are used and could spend the proceeds in ways with which you may not agree. In addition, we may not use the proceeds of this offering effectively or in a manner that increases our market value or enhances our profitability. We have not established a timetable for the effective deployment of the proceeds, and we cannot predict how long it will take to deploy the proceeds. Investing the offering proceeds in securities until we are able to deploy the proceeds will provide lower margins that we generally earn on loans, potentially adversely affecting shareholder returns, including earnings per share, return on assets and return on equity. Our dividend policy may change without notice, and our future ability to pay dividends is also subject to regulatory restrictions. Holders of our common stock are entitled to receive only such cash dividends as our board of directors may declare out of funds legally available for the payment of dividends. Although we have paid dividends to our shareholders since 2006 (and the Bank paid dividends from 2000 to 2005 to its shareholders prior to the Company becoming the Bank’s sole shareholder pursuant to a reorganization that occurred on March 7, 2006), we have no obligation to continue paying dividends, and we may change our dividend policy at any time without prior notice to our shareholders. As of the date of this prospectus, our intention is to pay a quarterly cash dividend after the stock offering of $0.14 per share. However, any declaration and payment of dividends on common stock will substantially depend upon our earnings and financial condition, liquidity and capital requirements, regulatory and state law restrictions, general economic conditions and regulatory climate and other factors deemed relevant by our board of directors. Furthermore, consistent with our strategic plans, growth initiatives, capital availability, projected liquidity needs, and other factors, we have made, and will continue to make, capital management decisions and policies that could adversely impact the amount of dividends, if any, paid to our shareholders. Provisions of our articles of incorporation, bylaws and Connecticut law, as well as state and federal banking regulations, could delay or prevent a takeover of us by a third party. Provisions in our articles of incorporation and bylaws, the corporate law of the State of Connecticut, and state and federal regulations could delay, defer or prevent a third party from acquiring us, despite the possible benefit to our shareholders, or otherwise adversely affect the price of our common stock. These provisions provide for, among other things, a staggered Board of Directors with three separate classes of directors. The members of each class are elected for a term of three years and only one class is elected annually. Thus, it would take at least two annual elections to replace a majority of our Board of Directors. In addition, under Connecticut law, we are prohibited from engaging in a business combination with any interested shareholder for a period of five years from the date the person became an interested shareholder unless certain conditions are met. These provisions may discourage potential takeover attempts, discourage bids for our common stock at a premium over market price or adversely affect the market price of, and the voting and other rights of the holders of, our common stock. The common stock is equity and is subordinate to our existing and future indebtedness and preferred stock. Shares of our common stock are equity interests in the Company and do not constitute indebtedness. Upon liquidation, holders of our shares of preferred stock (including the preferred shares issued to the US Treasury pursuant to our participation in the Small Business Lending Fund program) and lenders with respect to other borrowings will receive distributions of our available assets prior to the holders of our common stock. Additional equity offerings may dilute the holdings of our existing shareholders or reduce the market price of our common stock, or both. Holders of our common stock are not entitled to preemptive rights or other protections against dilution. An investment in our common stock is not an FDIC insured deposit and is subject to risk of loss. Your investment in our common stock will not be a bank deposit and will not be insured or guaranteed by the FDIC or any other government agency. Your investment will be subject to investment risk, including the loss of your entire investment. 24 USE OF PROCEEDS Assuming a public offering price of $21.00 per share,we estimate that the net proceeds from the sale of the shares of common stock by us will be approximately $7.8million, after deducting the estimated underwriting discounts and commissions and estimated offering expenses payable by us. Each $1.00 increase (decrease) in the assumed per share public offering price would increase (decrease) the net proceeds to us of this offering by approximately $380,000, after deducting estimated underwriting discounts and offering expenses. We intend to use the net proceeds of the offering to support the growth of the Bank, including the expansion into the West Hartford, Connecticut market through the opening of a new branch office and the growth of the Bank’s loan portfolio, and for other general corporate purposes. The physical location of the WestHartford branch is projected tocost less than $1.0 million to retrofit and make ready for the Bank's use.We also intend to use a portion of the proceeds of the offering to redeem, prior to December 31, 2015, a portion of the 9,000 shares of the Senior Non-Cumulative Perpetual Preferred Stock that was issued to the U.S Treasury as part of the participation in the SBLF program. The Senior Non-Cumulative Perpetual Preferred Stock has a liquidation preference of $1,000 per share, or $9.0 million in aggregate.The Bankhas received regulatory approval from the Connecticut Department of Banking and the FDIC to open a new branch office in West Hartford, Connecticut andhas negotiated a lease for the new branch office, which is scheduled to open in the first quarter of 2016.Except for the Bank’s expansion into the West Hartford, Connecticut market through the opening of a new branch officeand the redemption of the Senior Non-Cumulative Perpetual Preferred Stock that was issued to the U.S Treasury as part of the participation in the SBLF program, we have no other current plans, arrangements or understandings relating to any specific acquisition or similar transaction. 25 Our management will retain broad discretion to allocate the net proceeds of this offering, and the precise amounts and timing of our use of the net proceeds of this offering will depend upon market conditions, as well as other factors. Until we deploy the proceeds of this offering for the uses described above, we expect to hold such proceeds in short-term investments. CAPITALIZATION The following table sets forth our capitalization at June30, 2015: ● on an actual basis; and ● on an as adjusted basis to give effect to our sale of400,000 shares of common stock in this offering (assuming the underwriters do not exercise their option to purchase additional shares), at an assumed public offering price of $21.00 per share,after deducting the underwriting discounts and commissions and estimated offering expenses payable by us. You should read this table in conjunction with the sections titled “Use of Proceeds,” “Selected Historical Consolidated Financial and Other Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and related notes to those statements, included elsewhere in this prospectus. At June 30, 2015 Actual As Adjusted (dollars in thousands except per share data) (unaudited) Stockholders’ equity: Series C Preferred Stock, no par value per share; authorized 100,000 shares; issued and outstanding – 9,000 shares; liquidation value of $1,000 per share $ 8,994 $ 8,994 Common stock, no par value per share; authorized 2,000,000 shares; issued and outstanding – 908,170 shares and 907,756 shares, respectively 10,324 18,064 Retained earnings 10,933 10,933 Treasury stock, 414 shares (7 ) (7 ) Unearned compensation-restricted stock awards (322 ) (322 ) Accumulated other comprehensive loss (214 ) (214 ) Total stockholders’ equity $ 29,708 $ 37,448 Total capitalization $ 20,866 $ 28,606 Capital ratios: Tier 1 capital to average assets for leverage 7.24 % 8.97 % Tier 1 capital to risk-weighted assets 11.08 % 13.91 % Total capital to risk-weighted assets 12.15 % 14.97 % Common equity tier 1 risk-based capital ratio 11.08 % 13.91 % Tangible common equity to tangible assets(1) 4.94 % 6.66 % Per share data Book value per common share $ 22.82 $ 21.76 Tangible book value per common share(2) $ 22.82 $ 21.76 We calculate tangible common equity as total shareholders’ equity less goodwill and core deposit intangibles, net of accumulated amortization, and we calculate tangible assets as total assets less goodwill and core deposit intangibles. Tangible common equity to tangible assets is a non-GAAP financial measure, and, as we calculate tangible common equity to tangible assets, the most directly comparable GAAP financial measure is total shareholders’ equity to total assets. See our reconciliation of non-GAAP financial measures to their most directly comparable GAAP financial measures under the caption “Selected Historical Consolidated Financial and Other Data— Non-GAAP Financial Measures ” beginning on page 32 of this prospectus. 26 We calculate tangible book value per common share as total shareholders’ equity less goodwill and core deposit intangibles, net of accumulated amortization at the end of the relevant period, divided by the outstanding number of shares of our common stock at the end of the relevant period. Tangible book value per common share is a non-GAAP financial measure, and, as we calculate tangible book value per common share, the most directly comparable GAAP financial measure is book value per common share. See our reconciliation of non-GAAP financial measures to their most directly comparable GAAP financial measures under the caption “Selected Historical Consolidated Financial and Other Data— Non-GAAP Financial Measures ” beginning on page 32 of this prospectus. DILUTION If you invest in our common stock, your ownership interest may be diluted to the extent of the difference between the public offering price per share and the as adjusted net tangible book value per share immediately following the offering. Net tangible book value represents the amount of our total tangible assets reduced by our total liabilities. Net tangible book value per share represents our net tangible book value divided by the number of shares of our equity interests outstanding. Our net tangible commonbook value at June30, 2015 was $20.7 million, or $22.82 per share of common stock based on the 907,756 shares outstanding as of such date. After giving effect to the sale of 400,000 shares of common stock in this offering and the application of the proceeds of the offering received by us, as described in “Use of Proceeds,” based upon an assumed public offering price of $21.00 per share,and after deducting estimated underwriting discounts and commissions and offering expenses, our as adjusted net tangible book value at June30, 2015 would have been approximately $28.5 million, or $21.76 per share. This offering may result in an immediate increase of $0.76 in the tangible book value per share to our existing shareholders and an immediateincrease of $0.76 in the tangible book value per share to investors in this offering, or approximately 3.8% of the assumed public offering price of $21.00per share. The following table illustrates the immediate per share dilution to investors in this offering at June30, 2015: Assumed public offering price per share $ 21.00 Net tangible book value per share at June 30, 2015 $ 22.82 Decrease in net tangible book value per share attributable to investors purchasing shares in this offering (1.06 ) As adjusted tangible book value per share after this offering 21.76 Accretion per share to new investors from offering $ 0.76 We may also increase or decrease the number of shares we are offering. An increase of60,000 in the number of shares that we offer, together with a $1.00 increase in the assumed public offering price of $21.00per share, would result in as adjusted net tangible book value of approximately $29.7million, or $22.04per share, at June30, 2015, and the accretion per share to investors in this offering would be $0.77per share. Similarly, a decrease of60,000in the number of shares we offer, together with a $1.00 decrease in the assumed public offering price of $21.00per share, would result in as adjusted net tangible book value of approximately $27.0million, or $21.62per share, at June30, 2015, and the accretion per share to investors in this offering would be $1.20per share. The information in this paragraph is illustrative only, and changes to our actual tangible book value per share and the dilution to investors in this offering will be a function of the actual public offering price and other terms of this offering, which will be determined at pricing. 27 The following table summarizes, at June30, 2015, the differences between our existing shareholders and new investors with respect to the number of shares of our common stock purchased from us, the total consideration paid and the average price per share paid. The calculations with respect to shares purchased by new investors in this offering reflect theassumedpublic offering price of $21.00per share before deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us: Shares Purchased Total Consideration Average Price
